Exhibit 10.1

EMPLOYMENT AGREEMENT

This Employment Agreement (“Agreement”) is effective November 2, 2012 between
Gold Resource Corporation, a Colorado corporation (the “Company”), and Barry
Devlin (the “Employee”) (collectively, the “Parties”).

W I T N E S S E T H:

WHEREAS, the Company wishes to engage the Employee’s services upon the terms and
conditions hereinafter set forth; and

WHEREAS, the Employee wishes to be employed by the Company upon the terms and
conditions hereinafter set forth.

NOW, THEREFORE, in consideration of the premises and mutual promises set forth
below, the sufficiency of which is hereby acknowledged, the Parties agree as
follows:

1. Employment; Duties. The Company hereby agrees to employ the Employee
effective on or before January 5, 2013 (the “Effective Date”) as its Vice
President Exploration, and the Employee hereby agrees to serve in such capacity.
Employee shall be responsible for performing such duties as are customarily
performed by the Vice President Exploration including exploration and drill
programs, exploration and drill program budgets, management and oversight of the
exploration team, periodic status reports, exploration of known deposits, target
generation for new deposits, evaluation of existing claims, evaluation of
potential acquisitions and for any other duties assigned by the Chief Executive
Officer (“CEO”), President, or Board of Directors of the Company. The Employee
shall at all times report to and take direction from the CEO, President and
Board of Directors and shall perform such additional duties not inconsistent
with his position as shall be designated from time to time by the Company.

2. Best Efforts. The Employee agrees to use his best efforts to promote the
interests of the Company and shall, except for illness, reasonable vacation
periods and leaves of absence, devote his full business time and energies to the
business and affairs of the Company. The Employee shall be permitted to perform
material outside business endeavors only with the approval of the CEO, President
or Board of Directors, provided that such outside activities do not interfere
with the performance of the Employee’s duties. The Employee may also engage in
work for charitable, benevolent, civic or educational purposes so long as such
endeavors do not interfere with the Employee’s duties hereunder.

3. Term of Agreement. The term of this Agreement shall commence on the Effective
Date and such term and the employment hereunder shall continue, unless earlier
terminated in accordance with the provisions of Section 5, for a period of three
years (the “Original Term”). On the third anniversary of the effective date of
this Agreement and on each subsequent anniversary thereafter, the term of the
Employee’s employment shall be automatically extended one additional year
unless, prior to 120 days before such anniversary, the Company shall have
delivered to the Employee or the Employee shall have delivered to the Company
written notice that the term of the Employee’s employment hereunder will not be
extended. The period of



--------------------------------------------------------------------------------

employment of the Employee by the Company, commencing with the Effective Date
and continuing until termination of the employment by expiration or notice
hereunder, in accordance with Section 5 or otherwise, shall be known as the
“Term of Employment.”

4. Compensation.

4.1 Base Salary. As compensation for the Employee’s services rendered hereunder,
the Company shall pay to the Employee a base salary at an annual rate equal to
$280,000 USD (the “Base Salary”). The Base Salary shall be payable to the
Employee on a monthly basis in accordance with the Company’s standard policies
for management personnel.

4.2 Incentive Compensation. With respect to each calendar year or portion
thereof, beginning with calendar year 2013, the Employee shall be eligible to
receive incentive compensation, including but not limited to, bonuses, stock
options and other perquisites, payable solely in the discretion of the Board of
Directors of the Company.

4.3 Benefits. The Employee shall be entitled to participate in all benefit
programs established by the Company and generally applicable to the Company’s
employees, including group health, dental and life insurance, 401(k) plan and
vacation pay. The Employee shall also be reimbursed for reasonable and necessary
business expenses incurred in the course of his employment with the Company
pursuant to Company policies established from time to time. Reimbursement shall
be made to the extent such expenses are deductible by the Company in accordance
with applicable Internal Revenue Service rules. The Employee shall be entitled
to four weeks of paid vacation per year and all paid holidays.

4.4 Cellular Phone. The Company shall, during the Term of Employment, provide
the Employee with and pay for the Employee’s use of a cellular phone for
business and reasonable personal use.

4.5 Office, Equipment and Assistance. The Company shall provide for the Employee
all facilities, equipment and services suitable to his position and adequate for
the performance of his duties. The Employee will be required to perform the
services and duties described in Section 1 primarily as Vice President
Exploration.

5. Termination of Employment Relationship.

5.1 Death. This Agreement shall terminate immediately upon the death of the
Employee. In such event, the Company shall pay Employee’s estate an amount equal
to twelve (12) months Base Salary, such amount being payable within 90 days
after his death.

5.2 Disability. This Agreement shall not terminate upon the temporary disability
of the Employee, but the Company may terminate this Agreement upon Employee’s
permanent disability (“Total Disability”). In such event, the Company shall pay
Employee an amount equal to twenty-four (24) months Base Salary, such amount
being payable within 90 days after such termination, such amount being reduced
by any disability insurance thereafter to be received by Employee for which the
Company pays all the premiums and of which Employee is the



--------------------------------------------------------------------------------

beneficiary. The Board of Directors shall make a determination of the Total
Disability of the Employee based upon the definition of disability contained in
any disability insurance policy owned by the Company and insuring against the
disability of the Employee, and if the Company does not have such a policy, then
by reference to any policy owned by the Employee. If no such policy exists or if
such policy does not comply with the provisions of Section 409A of the Internal
Revenue Code of 1986, as amended (“Section 409A”), Total Disability shall be
based upon the inability of the Employee to engage in any substantial gainful
activity by reason of any medically determinable physical or mental impairment
that can be expected to result in death or can be expected to last for a
continuous period of not less than 12 months. Any such determination by the
Board of Directors shall be evidenced by its written opinion delivered to the
Employee. Such written opinion shall specify with particularity the reasons
supporting such opinion and be manually signed by at least a majority of the
Board of Directors.

5.3 Termination by the Company. This Agreement may be terminated by the Company
for “Cause” and, in such event, the term of employment shall terminate at the
termination date designated by the Company. For the purpose of this paragraph,
“Termination for Cause” or “Cause” shall include the following:

(a) Failure by the Employee to substantially perform his duties hereunder;

(b) Conviction of criminal conduct by the Employee that adversely affects the
reputation of the Employee or the Company or adversely impacts the ability of
the Employee to perform the duties required hereunder.

(c) Engagement by the Employee in the use of narcotics or alcohol to the extent
that the performance of his duties is materially impaired;

(d) Material breach of the terms of this Agreement by the Employee or failure to
substantially comply with proper instructions of the CEO, President or Board of
Directors;

(e) Willful misconduct by the Employee which is materially injurious to the
Company, other than business decisions made in good faith; or

(f) Any act or omission on the part of the Employee not described above, but
which constitutes material and willful misfeasance, malfeasance, or gross
negligence in the performance of his duties to the Company.

5.4 Termination by the Employee. The Employee may terminate this Agreement for
“Good Reason.” For purposes of this paragraph, “Good Reason” shall mean:

(a) Any assignment to the Employee of any duties materially inconsistent with
the position described in Section 1 hereof;

(b) Any material diminution of the duties of the Employee then-existing without
the written consent of the Employee;



--------------------------------------------------------------------------------

(c) Any removal of the Employee from the position described in Section 1 hereof
without the Employee’s written consent, except in connection with termination of
the Employee pursuant to Section 5.1, 5.2 or 5.3 hereof;

(d) A reduction in the Employee’s rate of compensation, or a material reduction
in the Employee’s fringe benefits, or any other failure of the Company to comply
with Section 4 of this Agreement; or

(e) Other material breach of this Agreement by the Company.

5.5 Change in Control. The Employee may terminate this Agreement following a
“Change of Control” of the Company. For purposes of this paragraph, a “Change of
Control” shall be deemed to have occurred if (i) a tender offer shall be made
and consummated for the ownership of 50% or more of the outstanding voting
securities of the Company; (ii) the sale of 50% or more of the outstanding
voting securities of the Company in a single transaction or a series of
transactions occurring during a period of not more than twelve months; (iii) the
Company shall be merged or consolidated with another corporation and as a result
of such merger or consolidation less than 50% of the outstanding securities of
the surviving or resulting corporation shall be owned in the aggregate by the
former shareholders of the Company, as the same shall have existed immediately
prior to such merger or consolidation; or (iv) the Company shall sell
substantially all of its assets to another corporation which is not a wholly
owned subsidiary.

Any termination by the CEO or Board of Directors pursuant to Section 5.2 or 5.3
or by the Employee pursuant to Section 5.4 or 5.5 shall be communicated by
written Notice of Termination to the other Party hereto. “Notice of Termination”
shall mean a notice which shall indicate the specific termination provision in
this Agreement relied upon and shall set forth in reasonable detail the facts
and circumstances claimed to provide a basis for termination of the Employee’s
employment under the provision so indicated.

The Employee’s obligations under Section 6 regarding confidentiality shall
survive any termination of this Agreement by the Employee, by the Company or
otherwise.

5.6 Payment Upon Termination.

(a) If this Agreement is terminated by the Company for Cause, or the Employee
resigns without Good Reason, during the Term of Employment, the Employee shall
not be entitled to severance pay of any kind but shall be entitled to be
reimbursed for all reasonable business expenses incurred by the Employee and
shall be paid the Base Salary earned by the Employee prior to the effective date
of termination or resignation, and all obligations of the Company under
Section 4 hereof shall terminate upon the designated termination date, except to
the extent otherwise required by law.

(b) In the event that the Employee is terminated without Cause or resigns with
Good Reason, or in the event that the Company notifies Employee that Employee’s
employment pursuant to this Agreement will not be extended, the Company shall
pay to the Employee an amount equal to six (6) months Base Salary at the rate
prevailing for the Employee prior to such termination as severance pay within 90
days from the date of termination of employment.



--------------------------------------------------------------------------------

(c) In the event that the Employee resigns or is terminated following a Change
in Control, the Company shall pay the Employee thirty-five (35) months Base
Salary at the rate prevailing for the Employee immediately prior to such
termination as severance pay, payable within 90 days of the date of termination
of employment. The Employee shall also be entitled to receive benefits to which
he was entitled immediately preceding the date of termination for a similar
35-month period, including but not limited to health and dental insurance.
Notwithstanding the foregoing, the timing of the payments described in this
subsection (c) of Section 5.6 may be modified if, and only if, necessary to
comply with the provisions of Section 409A such that the amounts payable to the
Employee are paid to him in the year in which such income is required to be
included in his gross income for tax purposes.

(d) The parties agree that this Agreement is intended to comply with the
requirements of Section 409A and the regulations and other guidance promulgated
thereunder or an exemption from 409A. Notwithstanding anything in this Agreement
to the contrary, if the Employee is a “specified employee” (as described in
Section 409A) on the date of his separation from service, any amount to which
the Employee would otherwise be entitled during the first six (6) months
following separation of service that constitutes nonqualified deferred
compensation within the meaning of Section 409A and that is therefore not exempt
from Section 409A as involuntary separation pay or a short-term deferral will be
accumulated and paid in a single lump sum cash payment (without interest) on the
earlier of (i) the first business day of the seventh (7th) month following the
date of such “separation from service” (as defined under Section 409A) or
(ii) the date of the Employee’s death, and any remaining payments and benefits
due under this Agreement shall be paid or provided in accordance with the normal
payment dates specified herein. For purposes of this Agreement, each amount to
be paid or benefit to be provided hereunder shall be construed as a separate
identified payment for purposes of Section 409A.

6. Confidentiality and Non-Disclosure.

6.1 Confidential Information. The Employee and the Company recognize that due to
the nature of his engagement under this Agreement, and the relationship of the
Employee to the Company, the Employee has had access to and has acquired or will
have access to and will acquire, and has assisted in and may assist in
developing, confidential and proprietary information relating to the business
and operations of the Company and its affiliates, including trade secrets as
defined in the Colorado Uniform Trade Secrets Act and information with respect
to their present and prospective products, services, systems, software, data,
customers, agents, processes, and sales and marketing methods. The Employee
acknowledges that such information has been and will continue to be of central
importance to the business of the Company and its affiliates and that disclosure
of it to or its use by others could cause substantial loss to the Company. The
Employee will keep confidential any trade secrets or confidential or proprietary
information of the Company and its affiliates which are now known to him or
which hereafter may become known to him as a result of his employment or
association with the Company and shall not at any time directly or indirectly
disclose any such information to any person, firm or corporation, or use the
same in any way other than in connection with the business of the Company or its
affiliates during and at all times after the expiration of the Term of
Employment.



--------------------------------------------------------------------------------

6.2 Remedy. In the event of a breach or threatened breach by the Employee of any
of the provisions of this Section 6, the Company shall be entitled to injunctive
relief, restraining the Employee and any business, firm, partnership,
individual, corporation, or entity participating in such breach or attempted
breach, from engaging in any activity which would constitute a breach of this
Section 6. Nothing herein, however, shall be construed as prohibiting the
Company from pursuing any other remedies available at law or in equity for such
breach or threatened breach, including the recovery of damages. The provisions
of this Section 6 shall survive the termination of this Agreement and the
termination of the Employee’s employment.

7. Miscellaneous.

7.1 Assignability. The Employee may not assign his rights and obligations under
this Agreement without the prior written consent of the Company, which consent
may be withheld for any reason or for no reason.

7.2 Severability. In the event that any of the provisions of this Agreement
shall be held to be invalid or unenforceable, the remaining provisions shall
nevertheless continue to be valid and enforceable as though the invalid or
unenforceable parts had not been included therein.

7.3 Entire Agreement. This Agreement, and any attachments hereto, constitute the
entire agreement between the Parties relating to the subject matter hereof and
supersedes all prior agreements or understandings among the Parties hereto with
respect to the subject matter hereof.

7.4 Amendments. This Agreement shall not be amended or modified except by a
writing signed by both Parties hereto.

7.5 Waiver. The failure of either Party at any time to require performance of
the other Party of any provision of this Agreement shall in no way affect the
right of such Party thereafter to enforce the same provision, nor shall the
waiver by either Party of any breach of any provision hereof be taken or held to
be a waiver of any other or subsequent breach, or as a waiver of the provision
itself. This Agreement shall be governed by and interpreted in accordance with
the laws of the State of Colorado without regard to the conflict of laws of such
State. The benefits of this Agreement may not be assigned nor any duties under
this Agreement be delegated by the Employee without the prior written consent of
the Company, except as contemplated in this Agreement. This Agreement and all of
its rights, privileges, and obligations will be binding upon the Parties and all
successors and agreed to assigns thereof

7.6 Binding Agreement. This Agreement shall be effective as of the date hereof
and shall be binding upon and inure to the benefit of the Employee, his heirs,
personal and legal representatives, guardians and permitted assigns. The rights
and obligations of the Company under this Agreement shall inure to the benefit
of and shall be binding upon any successor or assignee of the Company, including
any entity that may be merged with or into the Company.



--------------------------------------------------------------------------------

7.7 Headings. The headings or titles in this Agreement are for the purpose of
reference only and shall not in any way affect the interpretation or
construction of this Agreement.

7.8 No Conflict. The Employee represents and warrants that he is not subject to
any agreement, order, judgment or decree of any kind which would prevent him
from entering into this Agreement or performing fully his obligations hereunder.

7.9 Survival. The rights and obligations of the Parties shall survive the Term
of Employment to the extent that any performance is required under this
Agreement after the expiration or termination of such Term of Employment.

7.10 Counterparts. This Agreement may be executed in two or more counterparts,
each of which shall be deemed an original but all of which shall together
constitute one and the same document.

7.11 Notices. Any notice to be given hereunder by either Party to the other may
be effected in writing by personal delivery, or by mail, certified with postage
prepaid, or by overnight delivery service or by email. Notices sent by mail or
by an overnight delivery service shall be addressed to the Parties at the
addresses appearing following their signatures below, or upon the employment
records of the Company but either Party may change its or his address by written
notice in accordance with this paragraph. Notices sent by email must be
addressed to the CEO or President with a delivery and read receipt request
email.

7.12 Opportunity to Consult Counsel. The Parties hereto represent and agree
that, prior to executing this Agreement, each has had the opportunity to consult
with independent counsel concerning the terms of this Agreement.

7.13 Attorney Fees. In the event of any dispute, arbitration, litigation between
the Parties or proceeding before any court of competent jurisdiction, the
prevailing Party shall be entitled to reasonable attorney fee, costs and
expenses.

[Signatures on following page]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Parties hereto have properly and duly executed this
Agreement to be effective as of the date first written above.

 

THE COMPANY: Gold Resource Corporation By:  

/s/ Jason Reid

 

Jason Reid, President

EMPLOYEE:

/s/ Barry Devlin

Address: 7338 Yellow Fin Court

Blaine, WA 98230

1